Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 2 and 10
Cancelled: 1, 3-4, 11-12 and 18-23
Added: 24-29
Therefore, claims 2, 5-10, 13-17 and 24-29 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 was filed after the mailing date of the non-final rejection on 01/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2, 5-10, 13-17 and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 2, The prior art teaches a display device, comprising: 
a pixel array unit in which pixels are arranged in a matrix pattern; and 
a driving circuit for driving the pixel array unit, 
wherein respective ones of the pixels include: 
a light emitting element including an anode electrode and a cathode electrode, the cathode electrode being connected to a first voltage line, 
a first capacitor, 
a sampling transistor configured to supply a data signal from a data signal line to the first capacitor according to a first control signal supplied from the driving circuit through a first control signal line, 
a driving transistor configured to supply a driving current from a second voltage line to the light emitting element according to a voltage stored in the first capacitor, and 
a light emission control transistor connected in series with the driving transistor and the light emitting element between the first and second voltage lines, and configured to turn on and off according to a second control signal supplied from the driving circuit through a second control signal line. 
However, the prior art, alone or in an obvious combination, does not disclose the above limitations wherein back gates of the sampling transistor and the light emission control transistor are directly connected to the second voltage line.
The similar idea is embodied in the similar apparatus of independent claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625